Title: To James Madison from George W. Erving, 2 November 1803 (Abstract)
From: Erving, George W.
To: Madison, James


2 November 1803, London. No. 26. Encloses a sea letter of the brig John and Mary of Charleston, which he has canceled. The ship was sold in South America to a Spaniard, was recently brought into Plymouth for adjudication, and was reclaimed by the English supercargo, a brother of the original owners. [John] Hawker, U.S. consular agent at Plymouth, wrote Erving about the matter on 2 Oct.; Erving advised him to retain the sea letter, which he has since sent to Erving. “The Vessel has of course a complete set of Spanish Papers, is now in this River under the Colours of that Nation; and Mr. Hawker states that she was delivered up as Spanish property.” Though the U.S. sea letter appears to be intended only to protect the cargo of a vessel on its outward voyage, because it is written in foreign languages it is often the only paper examined by French privateers. Thus “it is liable to great misuse; & I believe it has frequently been employed with Success to cover Alien Property.” It is possible for ships sold to foreigners to retain their sea letters and continue to pass as American vessels. In such cases the captain declares that the ship has not returned to the U.S. since the date of the sea letter and, as a foreign bottom belonging to U.S. citizens, is entitled to no other U.S. papers. “No Papers will be found on board to contradict this Statement.” Suggests that “similar abuses” might be prevented by a regulation directing consuls to retain the sea letter of an arriving ship or to add a suitable endorsement if the ship is clearing for an immediate return to the U.S. and possession of the sea letter is thought to be important. For a ship “otherwise properly furnished” with American documents a sea letter is not necessary “for any fair purpose” once the cargo it covers has been discharged.
 

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 3 pp.; in a clerk’s hand, signed by Erving; docketed by Wagner as received 20 Feb. 1804. For enclosure, see n. 1.



   
   The enclosed sea letter (1 p.; in French, Spanish, English, and Dutch) had been issued at Wilmington, North Carolina, on 13 Sept. 1802. Erving crossed through all sections and added a note stating that he had canceled the document at the American consulate at London on 2 Nov. 1803.



   
   John Hawker served as U.S. vice-consul at Plymouth from 1791 to 1796 and from 1801 until at least 1811 (Hawker to JM, 8 Oct. 1811 [PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (4 vols. to date; Charlottesville, Va., 1984–)., 3:481 n. 1]).


